Exhibit 10.2

 

GMS INC. EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT - NOTICE OF GRANT

 

GMS Inc. (the “Company”), a Delaware corporation, hereby grants to the Grantee
set forth below (the “Grantee”) Restricted Stock Units (the “Restricted Stock
Units”), pursuant to the terms and conditions of this Notice of Grant (the
“Notice”), the Restricted Stock Unit Award Agreement attached hereto as
Exhibit A (the “Award Agreement”), and the GMS Inc. Equity Incentive Plan (the
“Plan”).  Capitalized terms used but not defined herein shall have the meaning
attributed to such terms in the Award Agreement or, if not defined therein, in
the Plan, unless the context requires otherwise.  Each Restricted Stock Unit
represents the right to receive one (1) Share at the time and in the manner set
forth in Section 4 of the Award Agreement.

 

Date of Grant:

 

[·]

 

 

 

Name of Grantee:

 

[·]

 

 

 

Number of Restricted Stock Units:

 

[·] Shares

 

 

 

Vesting:

 

The Restricted Stock Units shall vest pursuant to the terms and conditions set
forth in Section 3 of the Award Agreement.

 

 

 

Vesting Start Date

 

[·]

 

The Restricted Stock Units shall be subject to the execution and return of this
Notice by the Grantee to the Company within 30 days of the date hereof
(including by utilizing an electronic signature and/or web-based approval and
notice process or any other process as may be authorized by the Company). By
executing this Notice, the Grantee acknowledges that his or her agreement to the
covenants set forth in Section 6 of the Award Agreement is a material inducement
to the Company in granting this Award to the Grantee.

 

This Notice may be executed by facsimile or electronic means (including, without
limitation, PDF) and in one or more counterparts, each of which shall be
considered an original instrument, but all of which together shall constitute
one and the same agreement, and shall become binding when one or more
counterparts have been signed by each of the parties hereto and delivered to the
other party hereto.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Notice of Grant as of
the Date of Grant set forth above.

 

 

GMS INC.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

GRANTEE

 

 

 

 

 

By:

 

 

Name:

[·]

 

[SIGNATURE PAGE TO NOTICE OF RESTRICTED STOCK UNIT GRANT FOR THE GMS INC. EQUITY
INCENTIVE PLAN]

 

--------------------------------------------------------------------------------


 

Exhibit A

 

GMS INC.

EQUITY INCENTIVE PLAN

FORM OF RESTRICTED STOCK UNIT

AWARD AGREEMENT

 

THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (the “Award Agreement”) is entered
into by and among GMS Inc. (the “Company”) and the individual set forth on the
signature page to that certain Notice of Grant (the “Notice”) to which this
Award Agreement is attached.  The terms and conditions of the Restricted Stock
Units granted hereby, to the extent not controlled by the terms and conditions
contained in the Plan, shall be as set forth in the Notice and this Award
Agreement.  Capitalized terms used but not defined herein shall have the meaning
attributed to such terms in the Notice or, if not defined therein, in the Plan,
unless the context requires otherwise.

 

1.              No Right to Continued Employee Status or Consultant Service

 

Nothing contained in this Award Agreement shall confer upon the Grantee the
right to the continuation of his or her Employee status, or, in the case of a
Consultant or Director, to the continuation of his or her service arrangement,
or in either case to interfere with the right of the Company or any of its
Subsidiaries or other affiliates to Terminate the Grantee.

 

2.              Term of Restricted Stock Units

 

This Award Agreement shall remain in effect until the Restricted Stock Units
have fully vested and been settled or been forfeited by the Grantee as provided
in this Award Agreement.

 

3.              Vesting of Restricted Stock Units.

 

[Option 1: Subject to the remainder of this Section 3, the Restricted Stock
Units will vest as to thirty-three and one-third percent (33 1/3%) on each of
the first three anniversaries of the Vesting Start Date, such that the
Restricted Stock Units shall become fully (100%) vested as of the third
anniversary of the Vesting Start Date, subject to the Grantee not having
Terminated as of the applicable vesting date.]

 

[Option 2: Subject to the remainder of this Section 3, the Restricted Stock
Units shall become fully (100%) vested upon the first anniversary of the Vesting
Start Date, subject to the Grantee not having Terminated prior to such
anniversary.]

 

If the Grantee Terminates for any reason, the portion of the Restricted Stock
Units that has not vested as of such date shall terminate upon such Termination
and be deemed to have been forfeited by the Grantee without consideration.

 

--------------------------------------------------------------------------------


 

4.              Settlement

 

Within thirty (30) days following the date on which any portion of the
Restricted Stock Units vest pursuant to Section 3 of this Award Agreement, the
Company shall deliver to the Grantee one (1) Share in settlement of each
Restricted Stock Unit that becomes vested on such vesting date.

 

5.              Termination of Service

 

If the Grantee incurs a Termination for any reason, whether voluntarily or
involuntarily, then the portion of the Restricted Stock Units that have not
previously vested shall terminate as of the date of the Grantee’s Termination.
If the Grantee incurs a Termination for Cause, then the Restricted Stock Units
(whether or not vested) shall be forfeited and terminate immediately without
consideration upon the effective date of such Termination for Cause.

 

6.              Prohibited Activities

 

(a)                                 No Sale or Transfer. Unless otherwise
required by law, the Restricted Stock Units shall not be (i) sold, transferred
or otherwise disposed of, (ii) pledged or otherwise hypothecated or
(iii) subject to attachment, execution or levy of any kind, other than by will
or by the laws of descent or distribution; provided, however, that any
transferred Restricted Stock Units will be subject to all of the same terms and
conditions as provided in the Plan and this Award Agreement and the Grantee’s
estate or beneficiary appointed in accordance with the Plan will remain liable
for any withholding tax that may be imposed by any federal, state or local tax
authority.

 

(b)                                 Right to Terminate Restricted Stock Units
and Recovery. The Grantee understands and agrees that the Company has granted
the Restricted Stock Units to the Grantee to reward the Grantee for the
Grantee’s future efforts and loyalty to the Company and its affiliates by giving
the Grantee the opportunity to participate in the potential future appreciation
of the Company.  Accordingly, if (a) the Grantee materially violates the
Grantee’s obligations relating to the non-disclosure or non-use of confidential
or proprietary information under any Restrictive Agreement to which the Grantee
is a party, or (b) the Grantee materially breaches or violates the Grantee’s
obligations relating to non-disparagement under any Restrictive Agreement to
which the Grantee is a party, or (c) the Grantee engages in any activity
prohibited by this Section 6 of this Award Agreement, or (d) the Grantee
materially breaches or violates any non-solicitation obligations under any
Restrictive Agreement to which the Grantee is a party, or (e) the Grantee
breaches or violates any non-competition obligations under any Restrictive
Agreement to which the Grantee is a party, or (f) the Grantee is convicted of a
felony against the Company or any of its affiliates, then, in addition to any
other rights and remedies available to the Company, the Company shall be
entitled, at its option, exercisable by written notice, to terminate the
Restricted Stock Units (including the vested portion of the Restricted Stock
Units) without consideration, which shall be of no further force and effect. 
“Restrictive Agreement” shall mean any agreement between the Company or any
Subsidiary and the Grantee that contains

 

--------------------------------------------------------------------------------


 

non-competition, non-solicitation, non-hire, non-disparagement, or
confidentiality restrictions applicable to the Grantee.

 

(c)                                  Other Remedies. The Grantee specifically
acknowledges and agrees that its remedies under this Section 6 shall not prevent
the Company or any Subsidiary from seeking injunctive or other equitable relief
in connection with the Grantee’s breach of any Restrictive Agreement.  In the
event that the provisions of this Section 6 should ever be deemed to exceed the
limitation provided by applicable law, then the Grantee and the Company agree
that such provisions shall be reformed to set forth the maximum limitations
permitted.

 

7.              No Rights as Stockholder

 

The Grantee shall have no rights as a stockholder with respect to the Shares
covered by the Restricted Stock Units until the effective date of issuance of
the Shares and the entry of the Grantee’s name as a shareholder of record on the
books of the Company following delivery of the Shares in settlement of the
Restricted Stock Units.

 

8.              Taxation Upon Settlement of the Restricted Stock Units; Tax
Withholding; Parachute Tax Provisions

 

The Grantee understands that the Grantee will recognize income, for Federal,
state and local income tax purposes, as applicable, in respect of the vesting
and/or settlement of the Restricted Stock Units. The acceptance of the Shares by
the Grantee shall constitute an agreement by the Grantee to report such income
in accordance with then applicable law and to cooperate with Company and its
subsidiaries in establishing the amount of such income and corresponding
deduction to the Company and/or its subsidiaries for its income tax purposes.

 

The Grantee is responsible for all tax obligations that arise as a result of the
vesting and settlement of the Restricted Stock Units. The Company may withhold
from any amount payable to the Grantee an amount sufficient to cover any
Federal, state or local withholding taxes which may become required with respect
to such vesting and settlement or take any other action it deems necessary to
satisfy any income or other tax withholding requirements as a result of the
vesting and settlement of the Restricted Stock Units. The Company shall have the
right to require the payment of any such taxes and require that the Grantee, or
the Grantee’s beneficiary, to furnish information deemed necessary by the
Company to meet any tax reporting obligation as a condition to delivery of any
Shares pursuant to settlement of the Restricted Stock Units. The Grantee may pay
his or her withholding tax obligation in connection with the vesting and
settlement of the Restricted Stock Units, by making a cash payment to the
Company.  In addition, the Committee, in its sole discretion, may allow the
Grantee, to pay his or her withholding tax obligation in connection with the
vesting and settlement of the Restricted Stock Units, by (x) having withheld a
portion of the Shares then issuable to him or her upon settlement of the
Restricted Stock Units or (z) surrendering Shares that have been held by the
Grantee for at least six (6) months (or such lesser period as may be permitted
by the Committee) prior to the settlement of the Restricted Stock Units, in each
case having an aggregate Fair Market Value equal to the withholding taxes.

 

--------------------------------------------------------------------------------


 

In connection with the grant of the Restricted Stock Units, the parties wish to
memorialize their agreement regarding the treatment of any potential golden
parachute payments as set forth in Exhibit A attached hereto.

 

9.              Securities Laws

 

Upon the acquisition of any Shares pursuant to the settlement of the Restricted
Stock Units, the Grantee will make such written representations, warranties, and
agreements as the Committee may reasonably request in order to comply with
securities laws or with this Award Agreement. Grantee hereby agrees not to
offer, sell or otherwise attempt to dispose of any Shares issued to the Grantee
upon settlement of the Restricted Stock Units in any way which would:
(x) require the Company to file any registration statement with the Securities
and Exchange Commission (or any similar filing under state law or the laws of
any other county) or to amend or supplement any such filing or (y) violate or
cause the Company to violate the Securities Act of 1933, as amended, the
Securities Exchange Act of 1934, as amended, the rules and regulations
promulgated thereunder, or any other Federal, state or local law, or the laws of
any other country. The Company reserves the right to place restrictions on any
Shares the Grantee may receive as a result of the settlement of the Restricted
Stock Units.

 

10.       Modification, Amendment, and Termination of Restricted Stock Units

 

This Award Agreement may not be modified, amended, terminated and no provision
hereof may be waived in whole or in part except by a written agreement signed by
the Company and the Grantee and no modification shall, without the consent of
the Grantee, alter to the Grantee’s material detriment or materially impair any
rights of the Grantee under this Award Agreement except to the extent permitted
under the Plan.

 

11.       Notices

 

Unless otherwise provided herein, any notices or other communication given or
made pursuant to the Notice, this Award Agreement or the Plan shall be in
writing and shall be deemed to have been duly given (i) as of the date
delivered, if personally delivered (including receipted courier service) or
overnight delivery service, with confirmation of receipt; (ii) on the date the
delivering party receives confirmation, if delivered by facsimile to the number
indicated or by email to the address indicated or through an electronic
administrative system designated by the Company; (iii) one (1) business day
after being sent by reputable commercial overnight delivery service courier,
with confirmation of receipt; or (iv) three (3) business days after being mailed
by registered or certified mail, return receipt requested, postage prepaid and
addressed to the intended recipient as set forth below:

 

(a)                                 If to the Company at the address below:

 

--------------------------------------------------------------------------------


 

GMS Inc.

100 Crescent Centre Parkway, Suite 800

Tucker, Georgia 30084

Phone:  (800) 392-4619

Attention:  General Counsel

 

(b)                                 If to the Grantee, at the most recent
address, facsimile number or email contained in the Company’s records.

 

12.       Award Agreement Subject to Plan and Applicable Law

 

This Award Agreement is made pursuant to the Plan and shall be interpreted to
comply therewith. A copy of the Plan is attached hereto. Any provision of this
Award Agreement inconsistent with the Plan shall be considered void and replaced
with the applicable provision of the Plan. The Plan shall control in the event
there shall be any conflict between the Plan, the Notice, and this Award
Agreement, and it shall control as to any matters not contained in this Award
Agreement. The Committee shall have authority to make constructions of this
Award Agreement, and to correct any defect or supply any omission or reconcile
any inconsistency in this Award Agreement, and to prescribe rules and
regulations relating to the administration of this Award and other Awards
granted under the Plan.

 

This Award Agreement shall be governed by the laws of the State of Delaware,
without regard to the conflicts of law principles thereof, and subject to the
exclusive jurisdiction of the courts therein. The Grantee hereby consents to
personal jurisdiction in any action brought in any court, federal or state,
within the State of Delaware having subject matter jurisdiction in the matter.

 

13.       Section 409A

 

The Restricted Stock Units are intended to be exempt from Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”) and, accordingly, to the
maximum extent permitted, this Award Agreement shall be interpreted to be exempt
from Section 409A of the Code or, if not exempt, in compliance therewith. 
Nothing contained herein shall constitute any representation or warranty by the
Company regarding compliance with Section 409A of the Code.  The Company shall
have no obligation to take any action to prevent the assessment of any
additional income tax, interest or penalties under Section 409A of the Code on
any Person and the Company, its Subsidiaries and affiliates, and each of their
respective employees and representatives, shall have no liability to the Grantee
with respect thereto.

 

14.       Headings and Capitalized Terms

 

Unless otherwise provided herein, capitalized terms used herein that are defined
in the Plan and not defined herein shall have the meanings set forth in the
Plan. Headings are for convenience only and are not deemed to be part of this
Award Agreement. Unless otherwise indicated, any reference to a Section herein
is a reference to a Section of this Award Agreement.

 

--------------------------------------------------------------------------------


 

15.       Severability and Reformation

 

If any provision of this Award Agreement shall be determined by a court of law
of competent jurisdiction to be unenforceable for any reason, such
unenforceability shall not affect the enforceability of any of the remaining
provisions hereof; and this Award Agreement, to the fullest extent lawful, shall
be reformed and construed as if such unenforceable provision, or part thereof,
had never been contained herein, and such provision or part thereof shall be
reformed or construed so that it would be enforceable to the maximum extent
legally possible.

 

16.       Binding Effect

 

This Award Agreement shall be binding upon the parties hereto, together with
their personal executors, administrator, successors, personal representatives,
heirs and permitted assigns.

 

17.       Entire Agreement

 

This Award Agreement, together with the Plan, supersedes all prior written and
oral agreements and understandings among the parties as to its subject matter
and constitutes the entire agreement of the parties with respect to the subject
matter hereof.  If there is any conflict between the Notice, this Award
Agreement and the Plan, then the applicable terms of the Plan shall govern.

 

18.       Waiver

 

Waiver by any party of any breach of this Award Agreement or failure to exercise
any right hereunder shall not be deemed to be a waiver of any other breach or
right whether or not of the same or a similar nature. The failure of any party
to take action by reason of such breach or to exercise any such right shall not
deprive the party of the right to take action at any time while or after such
breach or condition giving rise to such rights continues.

 

--------------------------------------------------------------------------------


 

Exhibit A

 

PARACHUTE TAX PROVISIONS

 

This Exhibit A sets forth the terms and provisions applicable to the Grantee
pursuant to the provisions of Section 8 of the Award Agreement.  This Exhibit A
shall be subject in all respects to the terms and conditions of the Award
Agreement.

 

(a)                                 To the extent that the Grantee, would
otherwise be eligible to receive a payment or benefit pursuant to the terms of
this Award Agreement, any employment or other agreement with the Company or any
Subsidiary or otherwise in connection with, or arising out of, the Grantee’s
employment with the Company or a change in ownership or effective control of the
Company or of a substantial portion of its assets (any such payment or benefit,
a “Parachute Payment”), that a nationally recognized United States public
accounting firm selected by the Company (the “Accountants”) determines, but for
this sentence would be subject to excise tax imposed by Section 4999 of the Code
(the “Excise Tax”), subject to clause (c) below, then the Company shall pay to
the Grantee whichever of the following two alternative forms of payment would
result in the Grantee’s receipt, on an after-tax basis, of the greater amount of
the Parachute Payment notwithstanding that all or some portion of the Parachute
Payment may be subject to the Excise Tax: (1) payment in full of the entire
amount of the Parachute Payment (a “Full Payment”), or (2) payment of only a
part of the Parachute Payment so that the Grantee receives the largest payment
possible without the imposition of the Excise Tax (a “Reduced Payment”).

 

(b)                                 If a reduction in the Parachute Payment is
necessary pursuant to clause (a), then the reduction shall occur in the
following order: (1) cancellation of acceleration of vesting on any equity
awards for which the exercise price exceeds the then fair market value of the
underlying equity; (2) reduction of cash payments (with such reduction being
applied to the payments in the reverse order in which they would otherwise be
made, that is, later payments shall be reduced before earlier payments); and
(3) cancellation of acceleration of vesting of equity awards not covered under
(1) above; provided, however, that in the event that acceleration of vesting of
equity awards is to be cancelled, acceleration of vesting of full value awards
shall be cancelled before acceleration of options and stock appreciation rights
and within each class such acceleration of vesting shall be cancelled in the
reverse order of the date of grant of such equity awards, that is, later equity
awards shall be canceled before earlier equity awards; and provided, further,
that to the extent permitted by Code Section 409A and Sections 280G and 4999 of
the Code, if a different reduction procedure would be permitted without
violating Code Section 409A or losing the benefit of the reduction under
Sections 280G and 4999 of the Code, the Grantee may designate a different order
of reduction.

 

(c)                                  For purposes of determining whether any of
the Parachute Payments (collectively the “Total Payments”) will be subject to
the Excise Tax and the amount of such Excise Tax, (i) the Total Payments shall
be treated as “parachute payments” within the meaning of Section 280G(b)(2) of
the Code, and all “parachute payments” in excess of the “base amount” (as
defined under Section 280G(b)(3) of the Code) shall be treated as subject to the
Excise Tax, unless and except to the extent that, in the opinion of the
Accountants, such Total Payments (in whole or in

 

--------------------------------------------------------------------------------


 

part):  (1) do not constitute “parachute payments,” including giving effect to
the recalculation of stock options in accordance with Treasury Regulation
Section 1.280G-1, Q&A 33, (2) represent reasonable compensation for services
actually rendered within the meaning of Section 280G(b)(4) of the Code in excess
of the “base amount” or (3) are otherwise not subject to the Excise Tax, and
(ii) the value of any non-cash benefits or any deferred payment or benefit shall
be determined by the Accountants in accordance with the principles of
Section 280G of the Code.

 

(d)                                 All determinations hereunder shall be made
by the Accountants, which determinations shall be final and binding upon the
Company and the Grantee.

 

(e)                                  The federal tax returns filed by the
Grantee (and any filing made by a consolidated tax group which includes the
Company) shall be prepared and filed on a basis consistent with the
determination of the Accountants with respect to the Excise Tax payable by the
Grantee.  The Grantee shall make proper payment of the amount of any Excise Tax,
and at the request of the Company, provide to the Company true and correct
copies (with any amendments) of his or her federal income tax return as filed
with the Internal Revenue Service, and such other documents reasonably requested
by the Company, evidencing such payment (provided that the Grantee may delete
information unrelated to the Parachute Payment or Excise Tax and provided,
further that the Company at all times shall treat such returns as confidential
and use such return only for purpose contemplated by this paragraph).

 

(f)                                   In the event of any controversy with the
Internal Revenue Service (or other taxing authority) with regard to the Excise
Tax, the Grantee shall permit the Company to control issues related to the
Excise Tax (at its expense), provided that such issues do not potentially
materially adversely affect the Grantee but the Grantee shall control any other
issues.  In the event that the issues are interrelated, the Grantee and the
Company shall in good faith cooperate so as not to jeopardize resolution of
either issue.  In the event of any conference with any taxing authority as to
the Excise Tax or associated income taxes, the Grantee shall permit the
representative of the Company to accompany the Grantee, and the Grantee and his
representative shall cooperate with the Company and its representative.

 

(g)                                  The Company shall be responsible for all
charges of the Accountants.

 

(h)                                 The Company and the Grantee shall promptly
deliver to each other copies of any written communications, and summaries of any
verbal communications, with any taxing authority regarding the Excise Tax
covered by this Exhibit A.

 

(i)                                     Nothing in this Exhibit A is intended to
violate the Sarbanes-Oxley Act of 2002 and to the extent that any advance or
repayment obligation hereunder would do so, such obligation shall be modified so
as to make the advance a nonrefundable payment to the Grantee and the repayment
obligation null and void.

 

(j)                                    Notwithstanding the foregoing, any
payment or reimbursement made pursuant to this Exhibit A shall be paid to the
Grantee promptly and in no event later than the end of the

 

--------------------------------------------------------------------------------


 

calendar year next following the calendar year in which the related tax is paid
by the Grantee or where no taxes are required to be remitted, the end of the
Grantee’s calendar year following the Grantee’s calendar year in which the audit
is completed or there is a final and nonappealable settlement or other
resolution of the litigation.

 

(k)                                 The provisions of this Exhibit A shall
survive the termination of the Grantee’s employment with the Company for any
reason and the termination of the Award Agreement.

 

--------------------------------------------------------------------------------